DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites wherein the rated speed is indicative of an upper speed threshold at which that the motor is capable of being operated.  There is nothing in the written description discussing where the rated speed is a speed in which the motor is capable of being operated. 
Claim 26 recites wherein the rated speed is a maximum speed at which that the motor is capable of being operated.  There is nothing in the written description discussing where the rated speed is a speed in which the motor is capable of being operated. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, 5, 7-9, 11, 14, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chian (US 20090293867 A1) in view of Qiuxiang (CN 201444571 U).
Regarding claim 1, Chian discloses a furnace, comprising: 
a blower (32, Fig. 1) configured to operate to force a fluid through the furnace; 
a motor (blower 32 has a motor), wherein the motor is coupled to and configured to actuate the blower; 
and a controller (50) configured to receive data indicative of an operating characteristic of the furnace (e.g., pressure from pressure switches and associated flow speed, see para. 23) and regulate operation of the motor to be at or below an operational speed limit (para. 50), 
Chian fails to disclose: 
wherein the motor has a rated speed, wherein the rated speed is indicative of a maximum speed of the motor based on a design specification of the motor; and 

Qiuxiang teaches or suggests a motor overspeed prevention device for limiting the motor at or below its rated speed, wherein the rated speed is indicative of a maximum speed of the motor based on a design specification of the motor (design specification of the motor = design of the motor; note: if the design specification of the motor is not the same as the design of the motor then the “design specification of the motor” would constitute new matter under 112(a) since the written description is silent concerning this language) (paras. 6, 9).  Qiuxiang teaches this device to protect and extend the life of the motor (para. 4).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian wherein the motor has a rated speed, wherein the rated speed is indicative of a maximum speed of the motor based on a design specification of the motor; and 
wherein the controller is configured to set the operational speed limit based on the data indicative of the operating characteristic of the furnace (Chian, Fig. 2), such that the operational speed limit is less than or equal to the rated speed of the motor (Qiuxiang).  The motivation to combine is to protect and extend the life of the blower motor.   
Regarding claim 2, Chian discloses wherein the controller is configured to suspend operation of the furnace based on a signal (a signal is not explicitly disclosed, but a person skilled in the art would understand that there are signals, e.g., output of a subprogram/function/calculation/internal circuit to another subprogram/function/calculation/internal circuit, within the controller; in other words, an indication within the controller) requesting operation of the motor above the operational speed limit (para. 50). 
Regarding claim 3, Chian discloses wherein the signal is transmitted in response to input from a pressure sensor configured to detect a pressure of the fluid in the furnace (para. 22).  
 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, Chian discloses that an unsafe condition may be present “if the temporary blower speed has to be adjusted too far in order for the pressure switch to close” (para. 50).  At what point this condition occurs (i.e., the operational speed limit) would be highly dependent on the particular configuration of the furnace (i.e., make of the furnace).  This is because the pressure within the combustion gas passageway of the furnace partially depends on the physical dimensions of the passageway, the inlets and outlets of the passageway, and the gas pathways through the heat exchanger.  Therefore, a person skilled in the art would understand that routine experimentation would need to be performed for each furnace model in order to determine the proper operational speed limit.
Regarding claim 7, Chian discloses wherein the motor is a variable speed motor, and the controller is configured to adjust an operating speed of the motor (para. 21).  
Regarding claim 8, Chian fails to disclose a heat exchanger having tubes, wherein the blower is configured to force the fluid through the tubes of the heat exchanger.  However, the Examiner is taking Official Notice that it is well-known and common knowledge that hot-air furnaces have a heat exchanger having tubes, and wherein the blower is configured to force the fluid through the tubes of the heat exchanger (Applicant did not traverse the Official Notice; 
Regarding claim 9, Chian discloses wherein the fluid includes combustion products, and the operating characteristic (e.g., pressure) is a value associated (i.e., related in some way) with an emissions component limit of the combustion products (there is a maximum theoretical limit of emissions produced when combusting an amount of fuel with an amount of air, and the combustion of fuel causes a pressure increase in the combustion gas pathway).  
Regarding claim 11, Chian discloses (see rejection of claim 1 for citations) a controller for a furnace system, wherein the controller is configured to: determine an operational speed limit of a motor of the furnace system based on an operating characteristic of the furnace system, wherein the motor is coupled to and configured to operate a blower to direct a working fluid through the furnace system, and the operational speed limit is less than or equal to a rated speed of the motor, and the rated speed is indicative of an upper speed threshold at which that the motor is capable of being operated (Chian, as modified by Quixiang, discloses an overspeed prevention device/controller that limits the speed of the motor to a upper threshold at which the motor is capable of being operated with the overspeed prevention device); andPage 4 regulate an operating speed of the motor to be at or below the operational speed limit. 
Regarding claim 14, Chian discloses (see rejection of claim 2 for citations) wherein the controller is configured to suspend operation of the furnace system based on a signal requesting operation of the motor above the operational speed limit.   
Regarding claim 26, Chian discloses (see rejection of claim 1 for citations) a controller for a furnace system, wherein the controller is configured receive data indicative of an operating characteristic of the furnace system; set an operational speed limit of a motor of the furnace system based on the operating characteristic of the furnace system, wherein the motor is configured to Application No. 16/195,620Page 7operate a blower to direct a fluid through the furnace system, and the operational with the overspeed prevention device); and regulate an operating speed of the motor to be at or below the operational speed limit.  
Regarding claim 27, Chian discloses wherein the controller is configured suspend operation of the furnace system based on a signal (signal within the controller, see rejection of claim 2) requesting operation of the motor above the operational speed limit (para. 50), wherein the signal is transmitted in response to input from a pressure sensor configured to detect a pressure of the fluid in the furnace.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chian (US 20090293867 A1) in view of Qiuxiang (CN 201444571 U), as applied to claim 1 , and further in view of Shah (US 20100223941 A1).
Regarding claim 4, Chian fails to disclose wherein the signal is generated based on an indication of the pressure of the fluid falling below a threshold value.  However, Shah teaches an air conditioner system wherein the system shuts down when the pressure of the refrigerant (analogous to the combustion gas of Shah) drops below a lower limit (para. 12).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian wherein the signal is generated based on an indication of the pressure of the fluid falling below a threshold value.  The motivation to combine is so that the system can shut down if a fault condition is detected, for example, if there is a leak in the combustion gas pathway of the furnace.  
Claims 6, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chian (US 20090293867 A1) in view of Qiuxiang (CN 201444571 U), as applied to claim 1, and further in view of Vandrak (US 20110265779 A1).

However, Vandrak teaches a forced air heater, and wherein the fan speed is based on the fuel input rating and heat output rating of the heater (para. 59).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian wherein the operating characteristic is a fuel input rating of the furnace and a heat output rating of the furnace.  The motivation to combine is so that a desired heat output into the building can be predicted and accurately adjusted.  
Regarding claim 28, modified Chian discloses wherein the set the operational speed limit based on a model of the furnace system incorporating the data indicative of the operating characteristic (see the discussion in the rejection of claim 5), wherein the operating characteristic is a fuel input rating of the furnace system and a heat output rating of the furnace system (see modification for the rejection of claim 6).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chian (US 20090293867 A1) in view of Qiuxiang (CN 201444571 U), as applied to claim 1, and further in view of Powell (US 20160216718 A1).
Regarding claim 10, Chian discloses wherein the controller includes an input connection, the motor is configured to couple to the input connection, and the motor is configured to communicate the operating characteristic to the controller via the input connection.  
However, Powell teaches an HVAC system comprising a controller, wherein the controller includes an input connection, the motor is configured to couple to the input connection, and the motor is configured to communicate the operating characteristic (blower speed) to the controller via the input connection (para. 22).  
.
Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chian (US 20090293867 A1) in view of Qiuxiang (CN 201444571 U), as applied to claim 1, and further in view of Savitz (US 20100092275 A1). 
Regarding claim 12, Chian fails to disclose wherein the controller is configured to reference a lookup table having a plurality of operational speed limit values associated with different applications of the motor and to select an application of the different applications based on the operating characteristic to determine the operational speed limit.  
However, Savitz teaches a fan speed controller for a household appliance, wherein the controller is configured to reference a lookup table having a plurality of operational speed limit values (thresholds) associated with different applications of the motor (low speed/high speed modes) and to select an application of the different applications based on the operating characteristic (desired flow output) to determine the operational speed limit (para. 60).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian wherein the controller is configured to reference a lookup table having a plurality of operational speed limit values associated with different applications of the motor and to select an application of the different applications based on the operating characteristic to determine the operational speed limit.  There are several advantages to this modification.  First, a high speed threshold can be associated with a high heat output mode.  Conversely, a low speed threshold can be associated with a low heat output mode.  The user 
Regarding claim 13, Chian fails to disclose wherein the controller is configured to select an operational speed limit value of the plurality of operational speed limit values as the operational speed limit, wherein the operational speed limit value is associated with the selected application in the lookup table.  
However, Savitz teaches a fan speed controller for a household appliance, wherein the controller is configured to select an operational speed limit value of the plurality of operational speed limit values as the operational speed limit, wherein the operational speed limit value is associated with the selected application (modes) in the lookup table (para. 60). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian wherein the controller is configured to select an operational speed limit value of the plurality of operational speed limit values as the operational speed limit, wherein the operational speed limit value is associated with the selected application in the lookup table.  There are several advantages to this modification.  First, a high speed threshold can be associated with a high heat output mode.  Conversely, a low speed threshold can be associated with a low heat output mode.  The user can then adjust how fast the building is heated up. Second, a low speed mode would be beneficial during a start-up/warm-up period when combustion has yet to stabilize and the circulating air has yet to warm up.  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chian (US 20090293867 A1) in view of Qiuxiang (CN 201444571 U), as applied to claim 1, and further in view of Thomas (US 20140110320 A1).
Regarding claim 15, Chian fails to disclose wherein the furnace system is one of a plurality of furnace systems, wherein the respective operating characteristic of each furnace system of the plurality of furnace systems is different from the respective operating 
However, Thomas teaches a bulk material drying and heating system, wherein the heating system is one of a plurality of heating systems (para. 34), wherein the respective operating characteristic (heat output) of each heating system of the plurality of heating systems is different from the respective operating characteristics of other heating systems of the plurality of furnace systems (para. 34), and wherein the controller is configured to control each heating system of the plurality of furnace systems (para. 34).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian wherein the furnace system is one of a plurality of furnace systems, wherein the respective operating characteristic of each furnace system of the plurality of furnace systems is different from the respective operating characteristics of other furnace systems of the plurality of furnace systems, and wherein the controller is configured to control each furnace system of the plurality of furnace systems.  The motivation to combine is so that different rooms or heating zones can be independently controlled for maximum user comfort.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chian (US 20090293867 A1) in view of Qiuxiang (CN 201444571 U), as applied to claim 1, and further in view of Brophy (US 20160330285 A1).
Regarding claim 16, Chian fails to disclose wherein the controller is configured to determine the operational speed limit via a user input.  However, Brophy teaches an HVAC controller, wherein the controller is configured to determine the operational speed limit via a user input (paras. 77, 78). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian wherein the controller is configured to determine the operational speed limit via a user input, so that the user can heat output and/or emissions, as desired.  For example, if the furnace is in a start-up period, then it may be advisable to decrease the blower .  
Claims 17, 18, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chian (US 20090293867 A1) in view of Qiuxiang (CN 201444571 U), as applied to claim 1, and further in view of Schultz (US 20080124667 A1).
Regarding claim 17, Chian fails to disclose wherein the controller is configured to regulate the operating speed of the motor based on a target rate at which the blower directs the working fluid through the furnace system.  However, Schultz teaches a furnace and a controller, wherein the controller is configured to regulate the operating speed of the motor based on a target rate at which the blower directs the working fluid through the furnace system (para. 44).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Chian wherein the controller is configured to regulate the operating speed of the motor based on a target rate at which the blower directs the working fluid through the furnace system.  The motivation to combine is so that the proper amount of heat is transferred to the circulating air, and so that the building and its occupants can be comfortably warm.  
Regarding claim 18, modified Chian discloses wherein the controller is configured to increase the operating speed of the motor to increase a rate at which the blower removes the working fluid from the furnace system, and decrease the operating speed of the motor to decrease the rate at which the blower removes the working fluid from the furnace system
Regarding claim 29, modified Chian discloses (see modification in the rejection of claim 17) wherein the controller is configured to regulate the operating speed of the motor based on a target rate at which the blower removes the fluid from the furnace system, wherein increasing the operating speed of the motor increases a rate at which the blower removes the fluid from the furnace system, and decreasing the operating speed of the motor decreases the rate at which the blower removes the fluid from the furnace system.
Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered.
Regarding the arguments directed at the newly added limitations, please see the reference, Qiuxiang, in the rejections above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762